Case 1:20-cv-02985-WJM-SKC Document 115 Filed 12/11/20 USDC Colorado Page 1 of 1




                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLORADO
                                         Judge William J. Martínez



   Case No.: 20-cv-2985                                            Date: December 15, 2020

   Case Title: Denver Homeless Out Loud v. City and County of Denver; et al.

                                     DEFENDANTS’ FINAL WITNESS LIST
                                         (Plaintiff / Defendant)

             WITNESS & DATE                       PROPOSED LENGTH OF TESTIMONY
                                                                         .5
   Charlotte Pitt – will call
                                                 Direct: 0.75   Cross: 0.1      Total: 1.35
                                                                         .5
   Eliza Hunholz – will call
                                                 Direct: 0.75   Cross:    0.1   Total: 1.35
                                                                         .5
   Danica Lee – will call
                                                 Direct: 0.75   Cross:   0.25   Total: 1.5
                                                                         .75
   Dr. Bill Burman – will call
                                                 Direct: .6     Cross:    0.1   Total: 1.45
                                                                         .4
   Sgt. Brian Conover – will call
                                                 Direct: 0.75   Cross:    0.1   Total: 1.25
                                                                         .5
   Chris Conner – will call
                                                 Direct: 0.5    Cross:    0.1   Total: 1.1
                                                 Direct:        Cross:          Total:
                                                                         0.25
   Major Steve Garcia – will call
                                                 Direct: 0.5    Cross:   0.1    Total: .85
                                                                         0.25
   Richard Lee – will call
                                                 Direct: 0.5    Cross:   0.1    Total: .85

                                                                         0.1
   Marty Green – may call
                                                 Direct: 0.3    Cross: 0.1      Total: 0.5
   Any witnesses necessary for
   impeachment or rebuttal                       Direct:        Cross:          Total:
                                                 Direct:        Cross:          Total:
                                                 Direct:        Cross:          Total:
                                                 Direct:        Cross:          Total:
                                                 Direct:        Cross:          Total:
                                                 Direct:        Cross:          Total:
                                                 Direct:        Cross:          Total:
